Citation Nr: 0029264	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of 
injury to the right ulnar nerve, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.  The veteran was a prisoner of war of the 
Democratic People's Republic of Korea in August 1950.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating action of 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied the veteran's claim for a rating in excess of 30 
percent for PTSD.  The veteran disagreed with the rating 
decision and perfected his appeal with regard to the claims 
addressed therein.  In a March 1998 rating decision, the RO 
assigned a temporary total rating for PTSD under the 
provisions of 38 C.F.R. § 4.29 (1997), for the period 
November 8, 1997 to December 31, 1997.  Thereafter, the 
rating was increased to 50 percent rating.  

In a March 1999 decision, the Board, inter alia, denied the 
claim for a rating for the veteran's PTSD in excess of 50 
percent.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  

In a March 2000 Order, the Court granted a Joint Motion for 
Remand, vacating that portion of the March 1999 Board 
decision that denied an increased evaluation for PTSD and 
remanding the issue of entitlement to an increased rating to 
the Board.  The Court Order noted that the veteran's appeal 
as to the remaining issues denied in the March 1999 Board 
decision was dismissed.  

At this time, the Board notes that when the case was 
initially reviewed in March 1999, the issue of entitlement to 
an increased rating for the residuals of injury to the right 
ulnar nerve was remanded to the RO for further development.  
The Board is aware that the RO has prepared another file 
pertaining to that issue; however, as the RO has yet to 
complete their readjudication of the remanded issue, the new 
file is not currently before the Board.  Thus, in addition to 
the development outlined below, this remand is deigned to 
secure all of the evidence that may have been gathered since 
the March 1999 remand to the RO. 


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  When a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as the veteran 
has submitted a well-grounded claim, VA is obligated to 
assist him in the development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

As the Board noted in the March 1999 decision, the criteria 
for evaluating mental disorders were revised during the 
pendency of this appeal, effective November 7, 1996, codified 
at 38 C.F.R. § 4.130 (1999).  On and after that date, all 
examinations and diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  (See 38 C.F.R. 
§ 4.125 (1999)).  Furthermore, adjudication of the claim for 
increase must now include consideration of both the old and 
new criteria and those criteria which are most favorable to 
the veteran's claim must be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

In addition to the concerns raised by the change in rating 
criteria, it appears that complete medical records have not 
been obtained in this case.  The report of a January 1998 VA 
examination included that examiner's comment that since the 
veteran had last been evaluated in March 1995, he had begun 
receiving psychiatric and psychotherapeutic treatment from 
VA.  The examiner reported that he had reviewed the records 
pertaining to that treatment as part of the current 
evaluation and commented on specific entries.  The Board 
notes, however, that copies of those records are not 
associated with the claims folder.  Records of any current 
treatment of the disability for which the veteran is seeking 
increased compensation may be highly probative with respect 
to his appeal.  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Thus, VA must attempt to 
obtain any current treatment records before any final action 
may be taken by the Board.  

The most recent VA examination of record was undertaken in 
January 1998; however, the examination report refers to VA 
medical records which may detail increasing severity of the 
veteran's PTSD, and which are not currently available.  
Finally, as that examination is now almost three years old, 
the Board finds that a new examination should be conducted on 
remand.  38 C.F.R. §§ 4.2, 4.125.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since 1995.  After securing any 
necessary release, the RO should attempt 
to obtain copies of any records which are 
not currently of record.  If any record 
specified by the veteran cannot be 
secured that fact should be documented in 
the claims files, and the appellant 
informed in writing.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests should be 
conducted.  The claims folders and copies 
of the old and new criteria for rating 
mental disorders should be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment under both the old 
rating criteria and then separately under 
the new rating criteria.  The examiner 
should also enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents.  A complete rationale for all 
opinions expressed must be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should also associate any records 
obtained in connection with the 
adjudication of the previously remanded 
claim for an increased rating for right 
ulnar nerve injury residuals.  If any 
development of either claim is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claims for increased 
rating for PTSD and the right ulnar nerve 
injury.  In readjudicating the claims, 
the RO should consider both the old and 
new rating criteria for mental 
disabilities, applying the most favorable 
to the veteran.  If neither version is 
more favorable, the RO should document 
their finding to that effect.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


